Citation Nr: 0827938	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  94-46 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from October 1967 to 
October 1969 and from February 1973 to April 1973.  He was 
also a member of a reserve component from March 1989 to 
November 1990 in connection with his membership in the New 
Jersey Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In July 1999 and November 2004, the Board remanded the 
veteran's claims for additional development.  By a November 
2006 decision, the Board denied a claim of service connection 
for a left ankle disorder.  In that decision, the Board also 
denied a petition to reopen previously denied claims of 
service connection for left and right knee disorders.

The veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2008, the 
veteran's representative before the Court and VA General 
Counsel filed a joint motion for remand.  The Court granted 
the joint motion by an order in March 2008 and remanded the 
case to the Board for further action.

According to the joint motion, the veteran's claims of 
service connection for left and right knee disorders are new 
claims, not ones that had previously been considered.  The 
knee claims are therefore not subject to the provisions 
pertaining to the finality of previous decisions.  The Board 
has accordingly re-characterized the knee claims on the title 
page.  The claims now on appeal for service connection for 
left and right knee disorders are to be adjudicated on the 
merits.

The case must be remanded for further development in 
accordance with VA's duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see also 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007).

According to the March 2008 joint motion, VA must attempt to 
obtain service records from the veteran's period of service 
with the New Jersey Army National Guard.  On remand, the 
agency of original jurisdiction (AOJ) will make as many 
requests as are necessary to obtain the National Guard 
records from a Federal department or agency, including the 
National Personnel Records Center (NPRC).  If the records are 
not obtained, the AOJ will end its efforts only if the AOJ 
concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile.  The 
AOJ may conclude that no further efforts are required if the 
Federal department or agency advises the AOJ that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2).

Regarding records requests to a non-Federal department or 
agency, such as the New Jersey National Guard and the New 
Jersey Adjutant General, the AOJ will make reasonable efforts 
to obtain the relevant records.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  A follow-up request by the AOJ is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  If the AOJ receives information 
showing that subsequent requests to the custodian or another 
custodian could result in obtaining the records sought, then 
reasonable efforts will include an initial request and, if 
the records are not received, at least one follow-up request 
to the new source or an additional request to the original 
source.  38 C.F.R. § 3.159(c)(1).

In conjunction with the record requests, the veteran must 
cooperate fully with VA's efforts to obtain the National 
Guard records.  He must provide enough information to 
identify and locate the existing records and must authorize 
the release of the records if necessary.  38 C.F.R. 
§ 3.159(c).

In August 2008, the veteran's representative stated that the 
veteran wishes to waive remand of the case to the AOJ.  
However, given the pronouncements by the joint motion, a 
remand is necessary in order to properly adjudicate the 
claim.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate the claims of service 
connection for a left ankle disorder, a 
right knee disorder, and a left knee 
disorder.  The letter should also contain 
notice of the manner in which both 
disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Ask 
the veteran to submit any service records 
that he possesses from his period of 
service in the New Jersey Army National 
Guard.  Ask the veteran to provide as 
much detailed information as possible 
regarding the dates, places, and 
circumstances of his service in the New 
Jersey Army National Guard.  The veteran 
and his representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Attempt to obtain the service records 
from the veteran's period of service with 
the New Jersey Army National Guard.  
Contact NPRC, the New Jersey National 
Guard, the New Jersey Adjutant General, 
and any other custodian who may have 
possession of the records.  Follow the 
procedures outlined in 38 C.F.R. 
§ 3.159(c).  Associate with the claims 
file all documentation that is produced 
in connection with the search for the 
records.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  
Adjudicate all claims on the merits, 
without regard to any prior decision.  If 
any benefit sought is not granted, 
furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

